104 F.3d 1111
Michael K. POLAND, Petitioner-Appellant,v.Terry STEWART,* Director, Arizona Departmentof Corrections, Respondent-Appellee.
No. 95-99022.
United States Court of Appeals,Ninth Circuit.
Decided Feb. 28, 1997.

Before:  HUG, Chief Judge, BROWNING and T.G. NELSON, Circuit Judges.

ORDER

1
The opinion filed in this case at 92 F.3d 881 (1996), and amended on December 31, 1996, at slip op. 16473, is hereby withdrawn.  A new opinion will be filed later.



*
 Terry Stewart is substituted for Samuel A. Lewis, his predecessor, as Director, Arizona Department of Corrections, pursuant to F.R.A.P. 43(c)